It does not appear from the petition presented that the Oakland council has been asked to appoint on the election boards to hold the recall election persons of whom half belong to the Republican party and half to the Democratic party, as required in section 1142 of the Political Code. We think that under the provisions of the charter that section applies to recall elections held under said charter. But because of the failure to aver that the council threatens to disobey that section, the application for mandamus
is denied.